--------------------------------------------------------------------------------

Exhibit 10.1
 
DATED
NOVEMBER 11, 2013

 
CME Media Services Limited


- and -


Michael Del Nin

   
 
 
CONTRACT OF EMPLOYMENT
 
 




--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO
SECTION 1 OF THE EMPLOYMENT RIGHTS ACT 1996 (the “Contract”)


Name and Address of Employer:
CME Media Services Limited, 5 Fleet Place, London EC4M 7RD, United Kingdom,
acting through the branch CME Media Services Limited,  organizační složka, with
its registered office at  Křiženeckého náměstí 1078/5, 152 00 Praha 5, Czech
Republic, Identification Number 288 91 449 (the “Company”)
 
Name and Address of Employee:
Michael Del Nin, residing at /redacted/
 
Date this Contract takes effect:
November 11, 2013



WHEREAS your appointment as co-Chief Executive Officer commenced on September
16, 2013, pursuant to the terms of a letter agreement entered into by you and
Central European Media Enterprises Ltd. (“CME Ltd.”), the Company and you have
resolved to set out the terms and conditions of your employment in a full length
agreement as follows:



1 COMMENCEMENT OF AND CONDITIONS TO EMPLOYMENT

 

1.1 Your employment with the Company under this Contract shall, subject to
compliance with clause 1.2, commence on November 11, 2013, or such other date as
agreed between you and the Chairman of the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of CME Ltd. (the
“Commencement Date”) and shall continue for an indefinite period until
terminated in accordance with the provisions of this Contract. The period from
September 16, 2013 shall count as continuous employment hereunder.

 

1.2 Prior to your relocation to the Czech Republic in accordance with clause
3.1, you shall establish to the Company’s satisfaction (through production of
original documents reasonably requested by us) that you are entitled to live and
work in the Czech Republic without any additional approvals. Thereafter, you
will notify the Company immediately if you cease to be so entitled at any time
during your employment with the Company.

 

1.3 You represent and warrant that as of the Commencement Date you are not bound
by or subject to any contract, court order, agreement, arrangement or
undertaking which in any way restricts or prohibits you from entering into this
Contract or performing your duties under it.

 

2 JOB TITLE AND DUTIES

 

2.1 Your job title is co-Chief Executive Officer of the CME Group with the
primary responsibility for the corporate matters of the CME Group.  For purposes
of this Contract, the “CME Group” shall mean CME Ltd. and/or any Associated
Company (as defined below).

 

2.2 You shall use your best endeavours to promote and protect the interests of
the CME Group and shall not do anything that is harmful to those interests.

1

--------------------------------------------------------------------------------

2.3 You shall devote the whole of your working time (unless prevented by
ill-health or accident or otherwise directed by the Company) to the duties of
this Contract and you shall not be directly or indirectly interested or
concerned in any manner in any other business (other than holding as a bona-fide
personal investment equity in any company whose shares are listed on any
recognised exchange or does not otherwise contravene clause 17) except with the
Company’s prior written consent. If such consent is given, you must provide the
Company with the number of hours worked for any other employer each month.




3 PLACE OF WORK

 

3.1 As of the Commencement Date, you are to be resident in New York, New York,
United States of America.  Following the receipt of necessary approvals pursuant
to clause 1.2, you, your spouse/partner and your children will relocate to the
Czech Republic and your place of work will be the Company’s branch office in
Prague, Czech Republic, with its registered office at  Křiženeckého náměstí
1078/5, 152 00 Praha 5, Czech Republic (the “Relocation”).

 

3.2 It is agreed that your position will require that you spend extensive time
travelling for the proper performance of your duties.




4 REMUNERATION

 

4.1 From the Commencement Date, your basic salary is USD 800,000 per year,
payable monthly in arrears by credit transfer into your bank account after all
necessary deductions for relevant taxes and social security payments. From the
date of your Relocation, your base salary shall be payable in Czech crowns (CZK)
based on the USD-CZK exchange rate in effect on the Commencement Date in respect
of the period through December 31, 2013 and on each January 1 in respect of each
year thereafter. In the event the amount of salary you would have been entitled
to receive in Czech crowns in any calendar year, following conversion of such
amount using the average CZK-USD exchange rate for such calendar year, is
greater than the amount you did receive, the difference will be added to your
salary payable in the first month of the following calendar year. In the event
the amount of salary you would have been entitled to receive in Czech crowns in
any calendar year, following conversion of such amount using the average CZK-USD
exchange rate for such calendar year, is less than the amount you did receive,
the difference will be withheld from your basic salary payable in the first
month of the following calendar year.  Your salary will be reviewed on an annual
basis.  Any increase in your salary is entirely at the Company's discretion.

 

4.2 As your appointment as co-Chief Executive Officer commenced on September 16,
2013, you shall also be entitled to a one off payment in the amount of USD
122,739.70 in respect of salary and benefits accrued from this date to the
Commencement Date.  Such amount shall be paid at the same time and by the same
method as the first payment under clause 4.1 and shall be subject to all
necessary deductions for relevant taxes and social security payments.

 

4.3 You shall be entitled to participate in the CME Management Compensation
Policy in effect from time to time (the “Policy”).  The amount, if any, of any
bonus that may be earned pursuant to the Policy will accrue from the
Commencement Date and the award of any bonus shall be determined by the
Compensation Committee in its absolute discretion and shall be subject to the
terms of the Policy.

2

--------------------------------------------------------------------------------

4.3.1 For the year ending December 31, 2013, you are entitled to earn a bonus of
USD 200,000 for achieving objectives of the business and its operations for the
remainder of the year that are reasonably established by the Compensation
Committee.

 

4.3.2 From January 1, 2014, you shall be entitled to earn an annual bonus
pursuant to the Policy.  The amount of bonus you are entitled to earn will be
determined by the Compensation Committee and be based on a target of 100% of
your annual basic salary (the "Target Bonus").

 

4.3.3 Pursuant to the Policy, you may earn a maximum bonus of up to 200% of your
annual basic salary from January 1, 2014 and the amount of any bonus you are
entitled to earn will be determined by the Compensation Committee in accordance
with the terms of the Policy.

 

4.4 Any bonus will be paid in the month following the month in which such bonus
is awarded by the Compensation Committee.




5 OTHER BENEFITS

 

5.1 Prior to your Relocation, the Company will contribute up to USD 2,000 per
month to your existing medical and dental expenses insurance scheme providing
cover for you and your spouse/partner and any children under the age of eighteen
(18).

 

5.2 From the date of your Relocation, you are entitled to membership of such
insurance schemes (each referred to below as an “insurance scheme”) provided by
the Company, including:

 

5.2.1 a medical and dental expenses insurance scheme providing such cover for
you and your spouse/partner and any children under the age of eighteen (18) as
the Company may from time to time notify to you;

 

5.2.2 a salary continuance on long-term disability insurance scheme providing
such cover for you as the Company may from time to time notify to you; and

 

5.2.3 a life insurance scheme providing such cover for you as the Company may
from time to time notify to you.

 

5.3 Benefits shall be subject to the terms of any applicable insurance policy
and are conditional upon your complying with and satisfying any applicable
requirements of the insurers or other benefits provider.  Copies of these rules
and policies and particulars of the requirements shall be provided to you on
request.  The Company shall not have any liability to pay any benefit to you
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme, provided the Company uses reasonable endeavours to
recover payment of the benefit from the insurer.

 

5.4 Any insurance scheme which is provided for you is also subject to the
Company's right to alter the cover provided or any term of the scheme or to
cease to provide (without replacement) the scheme at any time if in the
reasonable opinion of the Company your state of health is or becomes such that
the Company is unable to insure the benefits under the scheme at the normal
premiums applicable.

 

5.5 The provision of any medical and/or life insurance scheme or any benefits
under those schemes does not in any way prevent the Company from lawfully
terminating this Contract in accordance with clause 9 even if to do so would
deprive you of membership of cover under any such scheme or benefit.

3

--------------------------------------------------------------------------------

5.6 For the duration of your employment, the Company shall pay or cause to be
paid a car allowance in the amount of USD 2,500 per month.  In addition, the
Company shall reimburse you for such operating costs thereof as are subject to
reimbursement under the CME Group Expenses Policy upon submission of suitable
supporting documentation that comply with the record keeping or similar
obligations of applicable laws and regulations of the Czech Republic or any
other relevant jurisdiction.

 

5.7 For a period of three years from the date of your Relocation, provided you
continue to be employed by the Company throughout such period, the Company shall
pay you a housing rental allowance of CZK 140,000 per month payable at the same
time and by the same method as your salary is paid.

 

5.8 The Company will procure that CME Ltd. will grant you no later than by
December 15, 2013, an award of such number of restricted stock units (“RSUs”)
that have a fair market value equal to USD 300,000 on the date of grant (the
“2013 Grant”), provided that you remain employed by the Company as of such grant
date. RSUs granted in the 2013 Grant shall vest in four equal instalments over a
period of four years. All such RSUs shall be subject to CME Ltd.’s Amended and
Restated Stock Incentive Plan.

 

5.9 The Company will procure that CME Ltd. will grant you at the time of an
annual grant to employees of the CME Group in 2014 an award of such number of
RSUs that have a fair market value equal to USD 400,000 on the date of grant
(the “2014 Grant”), provided that you remain employed by the Company as of such
grant date. One half of such RSUs granted in the 2014 Grant shall vest in four
equal instalments over a period of four years and one half of such RSUs shall
vest in accordance with performance criteria as determined by the Compensation
Committee. All such RSUs shall be subject to CME Ltd.’s Amended and Restated
Stock Incentive Plan.




6 EXPENSES


 
The Company shall reimburse you for all reasonable expenses incurred by you in
the proper performance of your duties under this Contract on production of
appropriate receipts in accordance with the CME Group Expenses Policy in effect
from time to time.



7 HOURS OF WORK


 
Your normal working hours are 40 hours per week Monday to Friday together with
such additional hours as may be necessary for the proper performance of your
duties. This may include working in the evenings, outside normal office hours,
at weekends or on public holidays.  No additional pay or time off will be
permitted.



8 HOLIDAYS

 

8.1 You are entitled to 30 days’ holiday per annum (in addition to public
holidays).

 

8.2 Your entitlement to holiday accrues pro rata on an annual basis as
calculated per calendar year (from 1 January until 31 December inclusive) (the
“Holiday Year”).

4

--------------------------------------------------------------------------------

8.3 On termination, you will be paid only for accrued vacation in the relevant
Holiday Year and not for vacation carried over from the previous year.

 

8.4 The Company may refuse to allow you to take holiday in circumstances where
it would be inconvenient to the business of the Company. If, in exceptional
circumstances, the Company is forced to cancel holiday previously booked by you,
all reasonable and properly documented accommodation, reservation and travel
expenses incurred by you in connection therewith up to the date of cancellation
that are not otherwise refundable will be reimbursed by the Company.




9 TERMINATION

 

9.1 You may terminate this Contract at any time on giving the Company twelve
months’ notice in writing.

 

9.2 In the event you give notice of termination pursuant to clause 9.1, the
Company may in its sole discretion elect to provide you with payment in lieu of
notice. This payment will be comprised of your basic salary (at the rate payable
when this option is exercised) in respect of the portion of the notice period
remaining at the time the Company exercises this option.  You will not, under
any circumstances, have any right to payment in lieu of notice unless the
Company has exercised its option to pay in lieu of notice.  All payments made
pursuant to this clause 9.2 shall be subject to deductions for income tax and
social security contributions as appropriate.

 

9.3 By delivering you notice in writing, the Company may at any time and in its
absolute discretion terminate this Contract without cause with immediate effect
or on such date as specified by the Company in the termination notice (the
“Termination Date”) and make a severance payment to you comprised of two times
your annual basic salary (at the rate payable when this termination notice is
delivered) plus an amount equal to the pro-rated portion of your Target Bonus
for the period to the Termination Date for the year in which termination occurs,
which shall be payable in a single lump sum within 60 days after the Termination
Date.  All payments made pursuant to this clause 9.3 shall be subject to
deductions for income tax and social security contributions as appropriate.

 

9.4 The Company may terminate this Contract due to Termination for Cause without
notice, payment in lieu of notice or any other payment whatsoever. “Termination
for Cause” means  your (i) conviction of a felony or entering a plea of nolo
contendere with respect to a charged felony (or the equivalent in any
jurisdiction); (ii) gross negligence, recklessness, dishonesty, fraud, wilful
malfeasance or wilful misconduct in the performance of your duties under this
Contract; (iii) wilful misrepresentation to the shareholders or directors of CME
Ltd. that is injurious to CME Ltd.; (iv) wilful failure without reasonable
justification to comply with a reasonable written instruction or resolution of
the Board of Directors of CME Ltd.; or (v) a material breach of your duties or
obligations under this Contract. The Company may, in its reasonable judgment,
suspend you on full pay during any investigation that the Company may undertake
into any fact or circumstance which could lead to your Termination for Cause.
Notwithstanding the foregoing, a termination shall not be treated as Termination
for Cause unless the Company has delivered a written notice to you stating that
it intends to terminate your employment due to Termination for Cause and
specifying the basis for such termination.

 

9.5 Following termination pursuant to clause 9.3, the Compensation Committee
will consider in good faith and in its absolute discretion the vesting of
unvested restricted stock units awarded to you as of the Termination Date.

5

--------------------------------------------------------------------------------

9.6 Upon the termination by whatever means of this Contract you shall
immediately return to the Company all documents, computer media and hardware,
credit cards, mobile phones and communication devices, keys and all other
property belonging to or relating to the business of the Company which is in
your possession or under your power or control and you must not retain copies of
any of the above.

 

10 SUSPENSION

 

10.1 The Company may suspend you from your duties on full pay to allow the
Company to investigate any bona-fide complaint made against you in relation to
your employment with the Company.

 

10.2 Provided you continue to enjoy your full contractual benefits and receive
your pay in accordance with this Contract, the Company may in its absolute
discretion do all or any of the following during the notice period or any part
of the notice period, after you or the Company have given notice of termination
to the other, without breaching this Contract or incurring any liability or
giving rise to any claim against it:

 

  10.2.1 exclude you from the premises of any company of the CME Group;

 

  10.2.2 require you to carry out only specified duties (consistent with your
status, role and experience) or to carry out no duties;

 

  10.2.3 announce to any of its employees, suppliers, customers and business
partners that you have been given notice of termination or have resigned (as the
case may be), but in any case only to the extent that the Company is required to
do so by a regulatory obligation;

 

  10.2.4 prohibit you from communicating in any way with any or all of the
suppliers, customers, business partners, employees, agents or representatives of
the CME Group until your employment has terminated except to the extent that you
are authorised by the General Counsel of CME Ltd. in writing; and

 

  10.2.5 require you to comply with any other reasonable conditions imposed by
the Company.

 

10.3 You will continue to be bound by all obligations owed to the Company under
this Contract until termination of this Contract in accordance with clause 9 or
such later date as provided herein.




11 CONFIDENTIAL INFORMATION

 

11.1 You agree during and after the termination of your employment not to use or
disclose to any person (and shall use your best endeavours to prevent the use,
publication or disclosure of ) any confidential information:

 

11.1.1 concerning the business of the CME Group and which comes to your
knowledge during the course of or in connection with your employment or your
holding office with the Company; or

 

11.1.2 concerning the business of any client or person having dealings with the
CME Group and which is obtained directly or indirectly in circumstances where
the CME Group is subject to a duty of confidentiality.

6

--------------------------------------------------------------------------------




11.2 For the purposes of clause 11.1.1 above, information of a confidential or
secret nature includes but is not limited to information disclosed to you or
known, learned, created or observed by you as a consequence of or through your
employment with the Company, not generally known in the relevant trade or
industry about the Company or any member of the CME Group’s business activities,
services and processes, including but not limited to information concerning
advertising, sales promotion, publicity, sales data, research, programming and
plans for programming, finances, accounting, methods, processes, business plans
(including prospective or pending licence applications or investments in licence
holders or applicants), client or supplier lists and records, potential client
or supplier lists, and client or supplier billing.

 

11.3 This clause shall not apply to information which is:

 

11.3.1 used or disclosed in the proper performance of your duties or with the
consent of the Company;

 

11.3.2 ordered to be disclosed by a court of competent jurisdiction or otherwise
required to be disclosed by law or pursuant to the rules of any applicable stock
exchange; or

 

11.3.3 in or comes into the public domain (otherwise than due to a default by
you).




12 INTELLECTUAL PROPERTY

 

12.1 You shall assign with full title your entire interest in any Intellectual
Property Right (as defined below) to the Company to hold as absolute owner.

 

12.2 You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
license, assign, purport to license or assign or disclose to any person or
exploit any Intellectual Property Right without the prior written consent of the
Company.

 

12.3 In addition to and without derogation of the covenants imposed by the Law
of Property (Miscellaneous Provisions) Act 1994, you shall prepare and execute
such instruments and do such other acts and things as may be necessary or
desirable (at the request and expense of the Company) to enable the Company (or
its nominee) to obtain protection of any Intellectual Property Right vested in
the Company in such parts of the world as may be specified by the Company (or
its nominee) and to enable the Company to exploit any Intellectual Property
Right vested in it to its best advantage.

 

12.4 You hereby irrevocably appoint the Company to be your attorney in your name
and on your behalf to sign, execute or do any instrument or thing and generally
to use your name for the purpose of giving to the Company (or its nominee) the
full benefit of the provisions of this clause and a certificate in writing
signed by any director or the secretary of the Company that any instrument or
act relating to such Intellectual Property Right falls within the authority
conferred by this clause shall be conclusive evidence that such is the case in
favour of any third party.

 

12.5 You hereby waive all of your moral rights (as defined in the Copyright,
Designs and Patents Act 1988) in respect of any act by the Company and any act
of a third party done with the Company’s authority in relation to any
Intellectual Property Right which is or becomes the property of the Company.

7

--------------------------------------------------------------------------------

12.6 “Intellectual Property Right” means a copyright, know-how, trade secret and
any other intellectual property right of any nature whatsoever throughout the
world (whether registered or unregistered and including all applications and
rights to apply for the same) which:

 

12.6.1 relates to the business or any product or service of the Company; and

 

12.6.2 is invented, developed, created or acquired by you (whether alone or
jointly with any other person) during the period of your employment with the
Company;

 
and for these purposes and for the purposes of the other provisions of this
clause 12, references to the Company shall be deemed to include references to
any Associated Company (as defined in clause 17.5 below).
 


13 INDEMNITY

 

13.1 The Company will indemnify you and pay on your behalf all Expenses (as
defined below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Contract occurred prior to or after the date of this Contract provided that you
shall promptly notify the Company of such Proceeding and the Company shall be
entitled to participate in such Proceeding and, to the extent that it wishes,
jointly with you, assume the defence thereof with counsel of its choice.  This
indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, wilful misconduct or bad faith.

 

13.2 The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether brought in
the name of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings brought under or predicated upon any securities laws, in
which you may be or may have been involved as a party or otherwise, and any
threatened, pending or completed action, suit or proceeding or any inquiry or
investigation that you in good faith believe might lead to the institution of
any such action, suit or proceeding or any such inquiry or investigation, in
each case by reason of the fact that you are or were serving at the request of
the Company as a director, officer or manager of any other Associated Company,
whether or not you are serving in such capacity at the time any liability or
expense is incurred for which indemnification or reimbursement can be provided
under this Contract.

 

13.3 The term "Expenses” shall include, without limitation thereto, expenses
(including, without limitation, attorneys fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgments, fines,
penalties or amounts paid in settlement by or on behalf of you and any expenses
of establishing a right to indemnification under this Contract.

 

13.4 The Expenses incurred by you in any Proceeding shall be paid by the Company
as incurred and in advance of the final disposition of the Proceeding at your
written request.  You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Contract or otherwise.

8

--------------------------------------------------------------------------------

13.5 The indemnification and advancement of Expenses provided by this Contract
shall not be deemed exclusive of any other rights to which you may be entitled
under the Company’s Articles of Association or the constituent documents of any
other Associated Company for which you are serving as a director, officer or
manager at the request of the Company, the laws under which the Company was
formed, or otherwise, and may be exercised in any order you elect and prior to,
concurrently with or following the exercise of any other such rights to which
you may be entitled, including pursuant to directors’ and officers’ insurance
maintained by the Company, both as to action in official capacity and as to
action in another capacity while holding such office, and the exercise of such
rights shall not be deemed a waiver of any of the provisions of this Contract.
 To the extent that a change in law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded under this
Contract, it is the intent of the parties hereto that you shall enjoy by this
Contract the greater benefit so afforded by such change.  The provisions of this
clause shall survive the expiration or termination, for any reason, of this
Contract and shall be separately enforceable.




14 COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS

 
There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.



15 DATA PROTECTION AND INFORMATION TECHNOLOGY

 

15.1 You acknowledge that the Company will hold personal data relating to you.
 Such data will include your employment application, address, references, bank
details, performance appraisals, work, holiday and sickness records, next of
kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes).  The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records.  Your right of access to
such data is as prescribed by law.

 

15.2 By signing this Contract, you agree that the Company may process personal
data relating to you for personnel administration and management purposes and
may, when necessary for those purposes, make such data available to its
advisors, to third parties providing products and/or services to the Company and
as required by law.

 

15.3 Subject to applicable law, the Company may review, audit, intercept, access
and disclose all information, messages or other data created from our sent over
its computers systems and networks whether the use of the email system is in
accordance with the Company’s policies and practices, whether use of the
computer system is legitimate, to find lost messages or to retrieve messages
lost due to computer failure, to assist in the investigations of wrongful acts
or to comply with any legal obligation. By your signature to this Contract, you
consent to the foregoing.




16 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce the provisions of this Contract
pursuant to the Contracts (Rights of Third Parties) Act 1999.
9

--------------------------------------------------------------------------------

17 POST-EMPLOYMENT RESTRICTIONS

 

17.1 For the duration of your employment with the Company and for a period of
twelve (12) months after you deliver notice of termination pursuant to clause
9.2 or the termination of your employment by the Company for any reason (the
"Restricted Period"), you shall not:

 

17.1.1 either on your own account or on behalf of any other person, firm or
company, directly or indirectly, carry on or be engaged, concerned or interested
in any business the same as that of the CME Group (other than any such business
of Time Warner Inc. and its subsidiaries) or which is competitive with any
business in which the CME Group is engaged (including, without limitation,
securing broadcasting licenses, operating television stations and other
broadcasting, the production of programming and other content, other programming
services or distribution services) and with which you were actively involved at
any time in the twelve months preceding the termination of your employment
within the territories in which the CME Group operates or is considering to
operate (the “Territory”);

 

17.1.2 seek to do business and/or do business, perform any services or supply
any goods or seek to do so, in competition with any company of the CME Group
with any person, firm or company (other than Time Warner Inc. and its
subsidiaries) who at any time during the twelve months preceding the termination
of your employment was a client, customer or supplier of any company of the CME
Group and with whom during that period you or another person on your behalf had
contact or dealings in the ordinary course of business;

 

17.1.3 interfere or seek to interfere or take such steps as may or are
calculated to interfere with the continuance of supplies (whether services or
goods) or any rights of purchase, sale, import, distribution or agency enjoyed
by or supplied to any company of the CME Group, or the terms on which they are
so supplied or enjoyed, from any person, firm or company supplying or offering
rights to any company of the CME Group at any time during the period of twelve
months prior to such termination;

 

17.1.4 solicit, entice or procure or endeavour to solicit, entice or procure any
employee of the CME Group to breach his contract of employment or any person to
breach his contract for services with the Company or any Associated Company;

 

17.1.5 in relation to a business the same as or competitive with the CME Group
in the Territory, solicit, employ, engage or offer or cause to be employed or
engaged, whether directly or indirectly, any employee, director or consultant of
any company of the CME Group engaged or employed at the date of termination of
your employment or at any time during the twelve months preceding such
termination who has knowledge of confidential aspects of the business of the CME
Group, and with whom, at any time during the period of twelve months prior to
such termination, you had material dealings; and/or

 

17.1.6 you shall not at any time falsely represent yourself as being connected
with or interested in the Company or any Associated Company or in the business
of the CME Group.

10

--------------------------------------------------------------------------------

17.2 For the duration of your employment with the Company, you shall not, either
on your own account or through any other person, firm or company, directly or
indirectly,  carry on, accept or be engaged, concerned or interested in, any
opportunity (a “Corporate Opportunity”) in Central and Eastern Europe and any
other country that CME Ltd. has identified from time to time (i) which is in the
line of business of any company of the CME group from time to time (including,
without limitation, securing broadcasting licenses, operating television
stations, broadcasting on any distribution platform, selling advertising on any
platform, developing and operating internet sites, providing production
services, producing programming and other content for broadcast on any platform
or for exhibition, distributing or licensing content for exhibition, home
entertainment or otherwise, providing other programming services, owning and
operating cinemas) (each a “CME Business”) or in any Ancillary Business (ii)
which arises or becomes known to you as a result of your employment by the
Company, or (iii) in which it can reasonably be expected that the CME group has
an interest or expectancy (including any Ancillary Business) unless (a) you have
presented the Corporate Opportunity to the Board of Directors of CME Ltd. in
reasonable detail and (b) the Board of Directors of CME Ltd. has decide not to
pursue such Corporate Opportunity after such presentation by you.

 
For purposes of this clause, “Ancillary Business” means any business or
opportunity that is related to any CME Business, can reasonably be expected to a
customer or supplier of goods or services of any such CME Business in the usual
and ordinary course of business, or is otherwise necessary to support the
primary activities of any CME Business.



17.3 Each of the restrictions in this clause shall be enforceable independently
of each other and its validity shall not be affected if any of the others is
invalid.  If any of the restrictions is void but would be valid if some part of
the restriction were deleted, the restriction in question shall apply with such
modification as may be necessary to make it valid.

 

17.4 The restrictions set forth in this clause 17 shall not apply if the Company
is in breach of this Contract.

 

17.5 For the purposes of this Contract, “Associated Company” shall mean a
subsidiary (as defined by the Companies Act 2006 as amended) and any other
company which is for the time being a holding company (as defined by the
Companies Act 2006 as amended) of the Company or another subsidiary of such
holding company.




18 SECTION 409A

 

18.1 This Contract is intended to comply with, or otherwise be exempt from,
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)
and any regulations and U.S. Treasury guidance promulgated thereunder.  If the
Company determines in good faith that any provision of this Contract would cause
you to incur an additional tax, penalty or interest under Section 409A of the
Code, the Company and you will use reasonable efforts to reform such provision,
if possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

 

18.2 For purposes of Section 409A of the Code, the right to a series of
instalment payments under this Contract shall be treated as a right to “separate
payments” within the meaning of Section 409A.

11

--------------------------------------------------------------------------------

18.3 With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, you, as specified under this Contract, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in any other taxable year shall not affect the expense
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(h) of the Code, (2)
the reimbursement of an eligible expense shall be made no later than the end of
the year after the year such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

18.4 “Termination of employment” or words of similar import, as used in this
Contract, means, for purposes of determining the timing of any payments under
this Contract that are payments of deferred compensation under Section 409A of
the Code, your "separation from service" as defined in Section 409A of the Code;
provided, however, that for the avoidance of doubt, the foregoing provisions
relate only to the determination of the time at which a payment is due, and do
not relate to the determination of your right to receive compensation or
benefits or to vest in compensation or benefits, including without limitation
the determination of bonuses.

 

18.5 If a payment obligation under this Contract arises on account of your
separation from service while you are a "specified employee" (as defined under
Section 409A of the Code and determined in good faith by the Company), any
payment of "deferred compensation" (as defined under U.S. Treasury Regulation
1.4019A-1(b)(1)), after giving effect to the exemptions in U.S. Treasury
Regulations Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be
paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six (6)
month period beginning on the date of such separation from service or, if
earlier, within fifteen (15) days after the appointment of your personal
representative or executor of your estate following your death.




19 GENERAL

 

19.1 You hereby authorise the Company to deduct from any salary payable to you
any sums owed by you to the Company.

 

19.2 All other agreements or arrangements between you and the Company and/or any
Associated Company entered into prior to the date of this Contract shall cease
to have effect.

 

19.3 This Contract shall be governed by and construed in accordance with English
law. The parties agree to submit to the non-exclusive jurisdiction of the
English courts in respect of any dispute hereunder.



The Company and Michael Del Nin agree to the terms set out above.
12

--------------------------------------------------------------------------------

Signed as a Deed by CME Media Services Limited acting by:
 
 
Jon Mortimer, Director
/s/ Jon Mortimer
 
David Sturgeon, Director
/s/ David Sturgeon
 
Signed as a Deed by Michael Del Nin
/s/ Michael Del Nin
  in the presence of:  
Witness signature:
/s/ Iveta Kalousova
 
Name:
Iveta Kalousova
 
Address:
/redacted/
      Occupation:
Executive Assistant

 
 
13

--------------------------------------------------------------------------------